— In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered June 23, 1964 after a hearing, which dismissed the writ and remanded him to the custody of the respondent. Judgment affirmed, without costs. Ho opinion. This disposition is without prejudice to any coram nobis proceeding which the relator may institute, if so advised, upon proper papers setting forth his right to relief in such proceeding. (For related appeal, see People v. Kennedy, 4 A D 2d 858, aflid. 4 N Y 2d 962, cert. den. 358 U. S. 900.) Beldoclc, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.